UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form10-Q (Mark One) x QUARTERLY REPORT UNDER SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2011 OR o TRANSITION REPORT UNDER SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to COMMISSION FILE NUMBER 333-142076 IRIS BIOTECHNOLOGIES INC. (Exact Name of small business issuer as specified in its charter) California 77-0506396 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 5201 Great America Parkway, Suite320, Santa Clara, California 95054 (Address of principal executive offices) (Zip Code) Issuer’s telephone Number: (408) 867-2885 Indicate by check mark whether the issuer (1)filed all reports required to be filed by Section13 or 15(d)of the Exchange Act during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes o No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). Yes o No x As of August 12, 2011 the issuer had 12,184,751 outstanding shares of Common Stock. 1 TABLE OF CONTENTS Page PARTI Item 1. Financial Statements 3 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operation 17 Item 4 Controls and Procedures 22 PARTII Item 1. Legal Proceedings 22 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 22 Item 6. Exhibits 22 2 PARTI ITEM 1. FINANCIAL STATEMENTS. INDEX TO FINANCIAL STATEMENTS Page Condensed Balance Sheets as of June 30, 2011 (unaudited) and December31, 2010 4 Unaudited Condensed Statements of Income (Losses) for the three and six months ended June 30, 2011 and 2010 and the period February16, 1999 (date of inception) to June 30, 2011 5 Unaudited Condensed Statement of Stockholders’ Deficit for the six months ended June 30, 2011 6 Unaudited Condensed Statements of Cash Flows for the six months ended June 30, 2011 and 2010 and the period February16, 1999 (date of inception) to June 30, 2011 7 Notes to the Unaudited Condensed Financial Statements 8 3 IRIS BIOTECHNOLOGIES, INC (a development stage company) CONDENSED BALANCE SHEETS June 30, December 31, (unaudited) ASSETS Current assets: Cash $ $ Total current assets Property, plant and equipment, net of accumulated depreciation of $207,678 and $199,861 as of June 30, 2011 and December 31, 2010, respectively Total assets $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT Current liabilities: Accounts payable $ $ Accrued liabilities - Notes payable, related party - Total current liabilities Long term debt: Convertible notes payable Convertible note payable, related party net of debt discount of $11,209 and $13,247 as of June 30, 2011 and December 31, 2010, respectively Total liabilities Commitments and contingencies STOCKHOLDERS' DEFICIT Preferred stock, no par or stated value; 5,000,000 shares authorized; no shares issued and outstanding as of June 30, 2011 and December 31, 2010 - - Common stock, no par or stated value; 20,000,000 shares authorized; 12,131,501 and 11,641,913 shares issued and outstanding as of June 30, 2011 and December 31, 2010,respectively Additional paid in capital Common stock subscription receivable ) ) Deficit accumulated during development stage ) ) Total stockholders' deficit ) ) Total liabilities and stockholders' deficit $ $ The accompanying notes are an integral part of these unaudited condensed financial statements 4 IRIS BIOTECHNOLOGIES, INC (a development stage company) CONDENSED STATEMENTS OF INCOME (LOSSES) (unaudited) Three months ended June 30, Six months ended June 30, For the period from February 16, 1999 (date of inception) through June30, 2011 Operating expenses: Selling, general and administrative $ Research and development (Note 1) Impairment of intellectual property - Depreciation Total operating expenses Net loss from operations ) Other income (expense) Grant income - - - Interest income (expense) Net loss before provision for income taxes ) Income taxes - Net Loss $ ) $ ) $ ) $ ) $ ) Loss per common share-basic and fully diluted $ ) $ ) $ ) $ ) $ ) Weighted average number of common shares outstanding-basic and fully diluted The accompanying notes are an integral part of these unaudited condensed financial statements 5 IRIS BIOTECHNOLOGIES, INC (a development stage company) CONDENSED STATEMENT OF STOCKHOLDERS' DEFICIT FROM JANUARY 1, 2, 2011 (unaudited) Deficit accumulated during Preferred shares Common shares Additional Subscription Development Stock Amount Stock Amount Paid in Capital Receivable stage Total Balance, January 1, 2011 - $
